          Case 1:20-cv-02480-PAE Document 3 Filed 05/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SANTO FAVANO,

                                       Plaintiff,                      20 Civ. 2480 (PAE)
                       -v-
                                                                           ORDER
AIR ITALY, S.p.A.,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       On March 24, 2020, the Court scheduled an initial pretrial conference in this matter.

Dkt. 2. In that order, the parties were instructed to submit a proposed case management plan and

a joint letter no later than four business days before the date of the conference. See id. at 2. The

parties have failed to timely submit the required documents. Counsel are directed to do so by 12

p.m. tomorrow, May 12. Otherwise, the Court will be compelled to adjourn the initial pretrial

conference.

       SO ORDERED.

                                                           PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: May 11, 2020
       New York, New York
